            Case 2:17-cr-00391-APG-VCF Document 26 Filed 12/13/18 Page 1 of 2



 1   THOMAS F. PITARO, ESQ.
     Nevada Bar No. 1332
 2   PITARO & FUMO CHTD.
 3   601 Las Vegas Blvd. S
     Las Vegas, Nevada 89101
 4   (702) 382-9221 F) (702) 474-4210
     Email: kristine.fumolaw@gmail.com
 5   Attorney for Defendant
 6   FREDERICK LEAVITT

 7
                                 UNITED STATES DISTRICT COURT
 8
 9                                    DISTRICT OF NEVADA

10
      UNITED STATES OF AMERICA,
11
                                                              Case No. 2:17-CR-391-APG-VCF
12                  Plaintiff,

13    vs.
14
      FREDERICK LEAVITT,
15
                    Defendant.
16
17    STIPULATION AND ORDER TO MODIFY CONDITIONS OF PRETRIAL RELEASE
18          IT IS HEREBY STIPULATED AND AGREED, by and between PATRICK BURNS
19
     Assistant United States Attorney, counsel for the United States of America, and THOMAS F.
20
     PITARO, ESQ., counsel for FREDERICK LEAVITT; that Defendant Leavitt’s pretrial
21
22   release conditions be modified as set forth below. This stipulation is entered into for the

23   following reasons.
24
            1.     Counsel has spoken to AUSA Patrick Burns and he has no objections to these
25
                   modifications of pretrial release.
26
27
28



                                                        -1-
           Case 2:17-cr-00391-APG-VCF Document 26 Filed 12/13/18 Page 2 of 2



 1          2.     Defendant is currently out on pretrial release.
 2          3.     That Counsel has spoken Pretrial Service Officer supervising Leavitt who also
 3
                   informs Counsel that he has no objection the following modifications of hiss
 4
                   conditions of release.
 5
 6          Accordingly, the parties hereby request that the Court modify Leavitt’s conditions as

 7   follows:
 8          As it states on Document 13 filed on or about December 21, 2017:
 9
            1.     Items 47, 48, and 49- Under Medical Health Treatment- be eliminated as Pretrial
10
                   states that it is no longer necessary.
11
12          2.     Item 20- Modify to allow foreign travel without Court approval as long as said

13                 foreign travel is pre-approved by Pretrial Services and disclosed to government
14
                   counsel in advance.
15
                   DATED this 12th day of December, 2018.
16
17     /S/                                          /S/                                  .
     THOMAS F. PITARO, ESQ.                       PATRICK BURNS
18   Nevada Bar No. 1332                          Assistant United States Attorney
     601 Las Vegas Blvd. S.                       501 Las Vegas Blvd. S., Ste. 1100
19   Las Vegas, Nevada 89104                      Las Vegas, NV 89101
20   Attorney for Defendant                       Attorney for the United States

21
22
                                                  ORDER
23
            Based upon the Stipulation of Counsel, and with good cause appearing, IT IS SO
24
     ORDERED.
25                    14th
            DATED this ___ day of December 2018.
26
27
                                                   _____________________________________
28
                                                   UNITED STATES MAGISTRATE JUDGE



                                                      -2-
